 In theMatter of SHELL PETROLEUM CORPORATIONandOIL WORKERSINTERNATIONALUNION, LOCAL No. 367Case No. R-626SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 21, 1939On November 12, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, Direction of Election, and Cer-tification of Representatives I. in the above-entitled case.On Jan-uary 13, 1939, the Board issued a Supplemental Decision and SecondDirection of Election.2The Second Direction of Election directed that an election bysecret ballot be conducted within fifteen (15) days from the dateof the Second Direction, among the full-time machinists and suchof the employees who, for 3 months prior to March 4, 1938, had de-voted the greater part of their time at work as machinists, who wereemployed at the Deer Park Refinery of the Shell Petroleum Corpora-tion,Houston, Texas, herein called the Company, during the pay-rollperiod immediately precedingMarch 4, 1938, including thegarage night foreman and the assistant machinist foreman, and ex-cluding those who had since quit or been discharged for cause, todetermine whether or not they desired to be represented by Oil Work-ers International Union, Local No. 367, for the purposes of collectivebargaining.Pursuant to the Second Direction, an election by secret ballotwas conducted, on January 27, 1939, under the direction and super-vision of Edwin A. Elliott, the Regional Director for the SixteenthRegion (Fort Worth, Texas).Full opportunity was afforded to allthe parties to this investigation to participate in the conduct of theelection by secret ballot and to make challenges.Thereafter, thesaid Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series1, as amended, issued and duly served upon the parties his Inter-mediate Report on the election.No objections or exceptions to theIntermediate Report have been filed by any of the parties.19 N. L. R.B. 831.m 10 N. LR. B. 1107.11 N. L. R. B., No. 47.572 SHELL PETROLEUM COMPANY ET AL.573As to the balloting and itsresults, the Regional Director reportedas follows :Total number of ballots counted----------------------------46Total number of votes for Oil Workers International Union,Local 367------------------------------------------------26Total number of votes against Oil Workers InternationalUnion, Local 367-----------------------------------------20Total number of void ballots-------------------------------0Total number of blank ballots-------------------------------0Total number of challenged ballots--------------------------0Total number of eligibles-----------------------------------49Upon the basis of the entire record in the case, the Board makesthe following :SUPPLEMENTAL FINDINGS OF FACTWe find that all the hourly paid employees of the Company atitsDeer Park Refinery, including stillmen, treaters, dock shift fore-men, boiler house shift foremen, iso-octane shift foremen, stabilizershift foremen, laboratory shift foremen, labor subforemen, the as-sistant instrument foreman, the assistant electrical foreman, the car-pentry foreman, the painting foreman, the assistant pipe fitter fore-man, the assistant clean out foreman, the insulator foreman, the as-sistant floor foreman, the assistant loading rack foreman, the headdispatcher, the assistant head dispatcher, the motor laboratory fore-man, the machinists including the garage night foreman and theassistant machinist foreman, and the employees in the boiler makingand welding department including the boiler making foreman andthe welder foremen, but excluding bricklayers, clerical employees,general foremen, and department heads and their immediate as-sistants, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.We further find that the Oil Workers International Union, LocalNo. 367, has been designated and selected by a majority of the above-described unit as their representative for the purposes of collectivebargaining.It is, therefore, the exclusive representative of all em-ployees in such unit for the purposes of collective bargaining, andwe will so certify.SUPPLEMENTALCONCLUSIONS OF LAW1.All the hourly paid employees of Shell Petroleum Corporationat its Deer Park Refinery, Houston, Texas, including stillmen,treaters, dock shift foremen, boiler house shift foremen, iso-octaneshift foremen, stabilizer shift foremen, laboratory shift foremen, 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor subforemen, the assistant instrument foreman, the assistantelectrical foreman, the carpentry foreman, the painting foreman, theassistant pipe fitter foreman, the assistant clean out foreman, the in-sulator foreman, the assistant floor foreman, the assistant loadingrack foreman, the head dispatcher, the assistant head dispatcher, themotor laboratory foreman, the machinists including the garage nightforeman and the assistant machinist foreman, and the employees inthe boiler making and welding department including the boiler mak-ing foreman and the welder foremen, but excluding bricklayers,clerical employees, general foremen, and department heads and theirimmediate assistants, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.2.OilWorkers International Union, Local No. 367, is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Oil Workers International Union, LocalNo. 367, has been designated and selected by a majority of all thehourly paid employees of Shell Petroleum Corporation at its DeerPark Refinery, Houston, Texas, including stillmen, treaters, dockshift foremen, boiler house shift foremen, iso-octane shift foremen,stabilizer shift foremen, laboratory shift foremen, labor subforemen,the assistant instrument foreman, the assistant electrical foreman, thecarpentry foreman, the painting foreman, the assistant pipe fitterforeman, the assistant clean out foreman, the insulator foreman, theassistant floor foreman, the assistant loading rack foreman, the headdispatcher, the assistant head dispatcher, the motor laboratory fore-man, the machinists including the garage night foreman and the as-sistant machinist foreman, and the employees in the boiler makingand welding department including the boiler making foreman andthe welder foremen, but excluding bricklayers, clerical employees,general foremen, and department heads and their immediate assist-ants, as their representative for the purposes of collective bargainingand that, pursuant to the provisions of Section 9 (a) of the Act, OilWorkers International Union, Local No. 367, is the exclusive represent-ative of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.